UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (8.7%) Comcast Corp. Class A 147,689 5,521 CBS Corp. Class B 116,300 4,425 Macy's Inc. 105,200 4,105 Gannett Co. Inc. 202,400 3,645 Dillard's Inc. Class A 42,100 3,527 * Jarden Corp. 64,900 3,355 Marriott International Inc. Class A 87,800 3,272 Home Depot Inc. 51,900 3,210 Foot Locker Inc. 97,700 3,138 * Delphi Automotive plc 75,600 2,892 Movado Group Inc. 91,600 2,810 Brinker International Inc. 86,400 2,677 Cooper Tire & Rubber Co. 85,000 2,156 News Corp. Class A 78,900 2,015 * PulteGroup Inc. 107,200 1,947 Expedia Inc. 30,100 1,850 Walt Disney Co. 24,400 1,215 Whirlpool Corp. 9,300 946 Gap Inc. 18,400 571 Belo Corp. Class A 48,600 373 Ford Motor Co. 23,000 298 Time Warner Inc. 2,600 124 Consumer Staples (6.1%) Procter & Gamble Co. 146,969 9,978 CVS Caremark Corp. 137,950 6,670 Philip Morris International Inc. 44,950 3,760 HJ Heinz Co. 62,500 3,605 * Dean Foods Co. 175,700 2,901 Energizer Holdings Inc. 35,700 2,855 * Pilgrim's Pride Corp. 341,900 2,479 Kroger Co. 89,900 2,339 Ingredion Inc. 21,100 1,359 JM Smucker Co. 12,900 1,112 Reynolds American Inc. 18,800 779 Beam Inc. 5,800 354 Mondelez International Inc. Class A 9,168 234 Energy (15.7%) Exxon Mobil Corp. 393,800 34,083 Chevron Corp. 177,230 19,166 ConocoPhillips 150,390 8,721 Phillips 66 112,545 5,976 Marathon Petroleum Corp. 82,768 5,214 Valero Energy Corp. 142,240 4,853 Tesoro Corp. 92,300 4,066 Western Refining Inc. 118,500 3,340 Energy XXI Bermuda Ltd. 94,800 3,052 * Helix Energy Solutions Group Inc. 144,000 2,972 Murphy Oil Corp. 38,700 2,305 Occidental Petroleum Corp. 24,000 1,839 * Parker Drilling Co. 201,400 926 HollyFrontier Corp. 17,200 801 Helmerich & Payne Inc. 12,400 695 * Plains Exploration & Production Co. 9,200 432 Financials (28.1%) JPMorgan Chase & Co. 366,040 16,095 Wells Fargo & Co. 468,423 16,011 Bank of America Corp. 876,376 10,166 * Berkshire Hathaway Inc. Class B 98,300 8,818 Goldman Sachs Group Inc. 63,817 8,140 US Bancorp 235,400 7,519 Citigroup Inc. 179,061 7,084 State Street Corp. 107,200 5,039 * American International Group Inc. 141,900 5,009 Discover Financial Services 120,500 4,645 Allstate Corp. 114,700 4,608 American Express Co. 78,600 4,518 SunTrust Banks Inc. 155,900 4,420 Fifth Third Bancorp 273,200 4,150 Invesco Ltd. 139,300 3,634 KeyCorp 425,500 3,583 Regions Financial Corp. 499,600 3,557 Aflac Inc. 64,500 3,426 Protective Life Corp. 119,500 3,415 CNO Financial Group Inc. 325,800 3,040 Everest Re Group Ltd. 27,400 3,013 Assurant Inc. 75,700 2,627 Ventas Inc. 40,500 2,621 HCP Inc. 55,800 2,521 Prologis Inc. 68,400 2,496 Vornado Realty Trust 30,400 2,434 East West Bancorp Inc. 106,600 2,291 Travelers Cos. Inc. 31,700 2,277 Allied World Assurance Co. Holdings AG 26,934 2,122 Weyerhaeuser Co. 73,300 2,039 Kimco Realty Corp. 89,600 1,731 General Growth Properties Inc. 84,400 1,675 CBL & Associates Properties Inc. 75,400 1,599 Lexington Realty Trust 144,100 1,506 Liberty Property Trust 40,500 1,449 Duke Realty Corp. 103,500 1,436 BB&T Corp. 48,200 1,403 Pennsylvania REIT 77,700 1,371 * Sunstone Hotel Investors Inc. 125,900 1,348 Weingarten Realty Investors 49,900 1,336 Omega Healthcare Investors Inc. 51,800 1,235 Select Income REIT 48,770 1,208 Simon Property Group Inc. 7,600 1,201 Nelnet Inc. Class A 38,300 1,141 Validus Holdings Ltd. 31,900 1,103 * World Acceptance Corp. 12,500 932 Torchmark Corp. 13,600 703 Piedmont Office Realty Trust Inc. Class A 34,900 630 American Financial Group Inc. 13,320 526 Inland Real Estate Corp. 53,800 451 Regency Centers Corp. 8,000 377 Health Care (10.6%) Pfizer Inc. 517,925 12,990 Merck & Co. Inc. 212,401 8,696 Johnson & Johnson 115,650 8,107 UnitedHealth Group Inc. 133,600 7,246 Eli Lilly & Co. 113,700 5,608 Cigna Corp. 80,400 4,298 Aetna Inc. 85,300 3,949 Abbott Laboratories 53,600 3,511 McKesson Corp. 30,300 2,938 * Charles River Laboratories International Inc. 71,300 2,672 Select Medical Holdings Corp. 246,000 2,320 Zimmer Holdings Inc. 26,700 1,780 Omnicare Inc. 44,800 1,617 * ICU Medical Inc. 6,700 408 * Covance Inc. 5,200 300 Industrials (9.9%) General Electric Co. 956,540 20,078 Raytheon Co. 78,900 4,541 Northrop Grumman Corp. 64,800 4,379 * Terex Corp. 134,800 3,789 * Delta Air Lines Inc. 313,500 3,721 Textron Inc. 149,500 3,706 Lockheed Martin Corp. 35,600 3,285 Ingersoll-Rand plc 67,600 3,242 * Alaska Air Group Inc. 72,700 3,133 * Hertz Global Holdings Inc. 186,700 3,038 Triumph Group Inc. 40,300 2,632 RR Donnelley & Sons Co. 262,200 2,360 Cintas Corp. 47,100 1,926 Chicago Bridge & Iron Co. NV 25,000 1,159 Equifax Inc. 10,900 590 Boeing Co. 5,400 407 Information Technology (6.9%) Cisco Systems Inc. 512,100 10,063 * Symantec Corp. 214,400 4,033 Computer Sciences Corp. 98,700 3,953 Western Digital Corp. 92,300 3,922 Motorola Solutions Inc. 60,642 3,377 Intel Corp. 151,600 3,127 * LSI Corp. 411,800 2,915 Texas Instruments Inc. 70,900 2,194 Booz Allen Hamilton Holding Corp. 148,400 2,066 * Freescale Semiconductor Ltd. 174,303 1,919 * CACI International Inc. Class A 33,500 1,843 * Avnet Inc. 47,500 1,454 Anixter International Inc. 12,900 825 * Arris Group Inc. 31,800 475 * Brocade Communications Systems Inc. 81,300 433 CA Inc. 13,600 299 Materials (3.7%) CF Industries Holdings Inc. 18,600 3,779 * Chemtura Corp. 169,000 3,593 Westlake Chemical Corp. 43,300 3,434 Huntsman Corp. 207,100 3,293 Georgia Gulf Corp. 74,900 3,092 Worthington Industries Inc. 94,500 2,456 LyondellBasell Industries NV Class A 39,700 2,266 Commercial Metals Co. 96,900 1,440 Telecommunication Services (3.3%) AT&T Inc. 516,810 17,422 Verizon Communications Inc. 67,302 2,912 Utilities (6.4%) PPL Corp. 145,800 4,174 DTE Energy Co. 60,900 3,657 Consolidated Edison Inc. 65,000 3,610 Ameren Corp. 116,000 3,563 Pinnacle West Capital Corp. 68,000 3,467 NV Energy Inc. 182,500 3,311 American Water Works Co. Inc. 87,400 3,245 PG&E Corp. 77,700 3,122 PNM Resources Inc. 148,600 3,048 American Electric Power Co. Inc. 62,200 2,655 Portland General Electric Co. 75,800 2,074 Vectren Corp. 70,000 2,058 Public Service Enterprise Group Inc. 59,000 1,805 Duke Energy Corp. 6,300 402 Total Common Stocks (Cost $555,218) Coupon Temporary Cash Investments (0.6%) 1 Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund 0.162% 3,295,421 3,295 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.097% 3/27/13 200 200 4 United States Treasury Note/Bond 0.625% 2/28/13 200 200 Total Temporary Cash Investments (Cost $3,696) Total Investments (100.0%) (Cost $558,914) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
